J-S70001-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: S.T.S., A MINOR                           IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA




APPEAL OF: M.S., FATHER

                                                     No. 1682 EDA 2015


                      Appeal from the Decree May 7, 2015
                 in the Court of Common Pleas of Bucks County
                      Orphans' Court at No.: 2015-9016-36


IN RE: A.M.S., A MINOR                           IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA




APPEAL OF: M.S., FATHER

                                                     No. 1683 EDA 2015


                      Appeal from the Decree May 7, 2015
                 in the Court of Common Pleas of Bucks County
                      Orphans' Court at No.: 2015-9017-36


BEFORE: DONOHUE, J., LAZARUS, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                         FILED DECEMBER 30, 2015

        In these consolidated appeals1, M.S. (Father) appeals from the decrees

of the Court of Common Pleas of Bucks County (trial court), entered May 7,
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S70001-15


2015, that terminated his parental rights to his daughters, S.T.S., born in

December of 2002, and A.M.S., born in January of 2000 (Children). Father’s

counsel has filed an application to withdraw as counsel. We grant counsel’s

petition to withdraw, and we affirm on the basis of the trial court’s opinion.

        Father was arrested on March 20, 2013, and charged with sexually

assaulting A.M.S. Bucks County Children and Youth Social Services Agency

(BCCY) took the Children into care that day pursuant to an emergency order.

The Children have remained in the legal and physical custody of BCCY since

that date.    The trial court adjudicated the Children dependent on July 1,

2013.2

        On October 24, 2013, Father pleaded no contest to charges of rape of

a child, rape by forcible compulsion, involuntary deviate sexual intercourse,

aggravated indecent assault of a child, indecent assault, endangering the

welfare of children and corruption of minors. The criminal court sentenced

Father to an aggregate term of not less than twenty nor more than forty

years’ incarceration in a state correctional institution.    Father’s sentence

prohibits him from any contact with A.M.S. An order of the trial court also

prohibits Father from any contact with S.T.S.      Father has had no contact

with the Children since March 20, 2013, the day of his arrest.
                       _______________________
(Footnote Continued)
1
   Father filed a motion to have these appeals consolidated on June 18,
2015. This Court granted Father’s motion on July 13, 2015.
2
    The Children’s mother is deceased.



                                            -2-
J-S70001-15


      Father did not attempt to revoke his plea, nor did he appeal his

sentence. He did however, file for relief under the Post Conviction Relief Act,

42 Pa.C.S.A. §§ 9541-9546. In his petition, which was still pending at the

time of the hearing in this matter, Father claims ineffective assistance of

plea counsel and prosecutorial misconduct.

      In addition to the charges related to his daughter, charges of burglary

and related offenses from 2011 are pending against Father in the Court of

Common Pleas of Philadelphia County.

      The Children have been living in the same foster home since they

came into care, where they are doing “amazingly well.”         (N.T. Hearing,

5/07/15, at 8).    Their foster parents, who wish to adopt the Children,

continue to meet the Children’s needs.       (See id. at 9).     The Children

strongly wish to be adopted by their foster parents. (See id. at 10).

      BCCY filed its petitions to terminate Father’s parental rights on

February 5, 2015. The trial court held hearings on those petitions on May 7,

2015, and at their conclusions, it entered its decrees terminating Father’s

parental rights, pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8) and (b).

Father filed his notices of appeal and statements of errors complained of on

appeal on May 18, 2015.     See Pa.R.A.P. 1925(a)(2).     The trial court filed

two identical opinions, one regarding S.T.S., and one supporting its decision

as to A.M.S. See Pa.R.A.P. 1925(a).




                                     -3-
J-S70001-15


      On August 21, 2015, Father’s attorney, Stuart Wilder, filed a petition

to withdraw his representation pursuant to Anders v. California, 386 U.S.

738 (1967), and an Anders brief. In In re V.E., 611 A.2d 1267 (Pa. Super.

1992), this Court extended the Anders principles to appeals involving the

termination of parental rights. See In re V.E., supra at 1275. We stated

that counsel appointed to represent an indigent parent on a first appeal from

a decree involuntarily terminating parental rights may, after a conscientious

and thorough review of the record, petition this Court for leave to withdraw

representation and must submit an Anders brief. See id.

      Before reaching the merits of the issues raised in the Anders brief, we

must address counsel’s request to withdraw.        See Commonwealth v.

Rojas, 874 A.2d 638, 639 (Pa. Super. 2005) (stating, “[w]hen faced with a

purported Anders brief, this Court may not review the merits of the

underlying issues without first passing on the request to withdraw[]”)

(citation omitted).

      To withdraw pursuant to Anders, counsel must perform each of the

following tasks:

      (1) petition the court for leave to withdraw stating that after
      making a conscientious examination of the record and
      interviewing the defendant, counsel has determined the appeal
      would be frivolous;

      (2) file a brief referring to anything that might arguably support
      the appeal, but which does not resemble a “no merit” letter or
      amicus curiae brief; and




                                    -4-
J-S70001-15


         (3) furnish a copy of the brief to defendant and advise him of his
         right to retain new counsel, proceed pro se or raise any
         additional points that he deems worthy of the court’s attention.

In re S.M.B., 856 A.2d 1235, 1237 (Pa. Super. 2004).                    Thereafter, this

Court examines the record and determines whether the appeal is wholly

frivolous. See id.

         Our Supreme Court, in Commonwealth v. Santiago, 978 A.2d 349

(Pa. 2009), stated that an Anders brief must comply with the following

factors:

         (1) provide a summary of the procedural history and facts, with
         citations to the record;

         (2) refer to anything in the record that counsel believes arguably
         supports the appeal;

         (3) set forth counsel’s conclusion that the appeal is frivolous;
         and

         (4) state counsel’s reasons for concluding that the appeal is
         frivolous. Counsel should articulate the relevant facts of record,
         controlling case law, and/or statutes on point that have led to
         the conclusion that the appeal is frivolous.

Santiago, supra at 361.

         With respect to the third requirement of Anders, that counsel inform

the defendant of his or her rights in light of counsel’s withdrawal, this Court

has held that counsel must “attach to their petition to withdraw a copy of the

letter    sent   to   their   client   advising   him   or   her   of    their   rights.”

Commonwealth v. Millisock, 873 A.2d 748, 752 (Pa. Super. 2005). We

may not address the merits of the appeal without first reviewing the petition

to withdraw. See id.


                                          -5-
J-S70001-15


      Herein, Attorney Wilder’s petition to withdraw from representation

states he has made a conscientious review of the record and has concluded

that the appeal is wholly frivolous.   (See Petition for Leave to Withdraw,

8/21/15, at unnumbered pages 1-2).        In addition, on August 21, 2015,

Attorney Wilder mailed Father (1) a copy of the petition to withdraw; (2) a

copy of the Anders brief; and (3) a letter advising Father of his rights to

proceed pro se or to retain private counsel if the petition is granted and to

raise any additional issues that he deems worthy of consideration. (See id.

at Exhibit A). On August 24, 2015, Attorney Wilder filed the Anders brief in

this Court setting forth one issue that he believed might arguably support

Father’s appeal. Thus, counsel has satisfied the procedural requirements of

Anders, and we must decide if counsel properly found that Appellant’s

claims are wholly frivolous. See S.M.B., supra at 1237.

      The Anders brief raises the following questions on appeal:

      A. Should Appellant’s counsel be permitted to withdraw his
      appearance because the appeal is wholly frivolous?

      B. Were the Appellant’s parental rights terminated prematurely
      before he had an opportunity to complete his post-conviction
      challenge to his criminal conviction?

(Father’s Brief, at 3).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the trial court we conclude

that there are no issues of arguable merit. The trial court opinion properly

disposes of the issue presented regarding the termination of Father’s


                                    -6-
J-S70001-15


parental rights. (See Trial Court Opinion, 6/30/15,3 at 4-10) (finding that

BCCY clearly and convincingly established the criteria of 23 Pa.C.S.A. §

2511(a) and (b) where it proved: (1) Father has been unable to provide

essential care and subsistence needs for the Children for more than two

years since his arrest, and will continue to be unable to do so for the

indefinite future; (2) the Children have been in care for six months or more;

(3) the Children have been in care for at least twelve months; (4) the

reasons for placement continue to exist and cannot be remedied within a

reasonable time; and (5) the termination of Father’s parental rights is in the

Children’s best interest because of the court-imposed preclusion of Father’s

contact with them, their bond with their foster parents, and foster parents’

desire to adopt them). Accordingly, we affirm the decrees of the Court of

Common Pleas of Bucks County and grant counsel’s petition to withdraw his

representation.

       Decrees affirmed. Counsel’s petition to withdraw granted.




____________________________________________


3
  We note that because the trial court filed two identical opinions in this
matter we only have attached the opinion that references S.T.S., but the
court made the exact same findings in reference to both Children.



                                           -7-
J-S70001-15




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/30/2015




                          -8-
                                                                                                                                                                              Circulated 12/23/2015 10:41 AM




               H\1 TH:~ COURT Of COMMON PLEAS OF BUCKS COUNTY, PENNSYLVANIA
                                                        ORPHANS' COURT DIVISION


        IN RE:                S.T.S.
                                                                                                                                                                NO.:   1015-9016
                  INVOLUNTARY TERMINATION
                  OF PARENTAL RIGHTS OF M.T.S.




       I.         INTRODUCTION

                  M T.S. (hereinafter ;.··:f,;.HrEJd to as "f\ppellant                                                         or "Father") is the biol:-,;~;,~al father of

       S • I.. ~,,).i
                 ~ t'here"1nafter
                      .-.'I      referrer.
                                        -,1 ... ·
                                                    01)
                                                    ~     ,._.    . ·'t,·'·1r.:-.
                                                          ;; .. ,i:t          \j    "C~1;
                                                                                     r.il~.:- 10"'"
                                                                                                 t /   , ...   .•,"._:
                                                                                                                   ,., '.'\)1·:~·.·v·.
                                                                                                                                   . ,~   c..., ...~~)1,
                                                                                                                                                     ,.,,,.,
                                                                                                                                                         f     on January
                                                                                                                                                                       cir 2~ 1: 2·000 .   c1-,
                                                                                                                                                                                             I·   1 rl.



      : was adjudicated dependent on July ·i, 201 :1 rind. was. placed in temporary leg ·11 ar-,:;
..,
•      physical      custody of the Bucks County' Children                                                                  :~1nd Youth Socia! Services f-.,-0nr;:

       1,   :-,.;ietnai'ter referred to as ~he 'Agency").                                      She has been in foster care since March 20,

       ?111 ::     At the conclusion or an ev'dentlary                                                 hearing on May 7, 20·1                                            s,   we granted rl ,;:.,



      that decision .2



                 On October 24, 20L. r=ather pied nolo contendere in the Court of Common Pleas

      of Bucks County to rape of a child, rape by forcible compulsion, involuntary deviate sexual

      intercourse, aggravated indecent assault of a child, corruption of minors, indecent assault

      and endangering the welfare of children.                                             On ~ilr1rch 12, 2014, Father was sentenced to




       I At the conclusion  of the May 7, 2015 evidentiary hearing, Father's parental rights were terminated as to two (2)
      children, S.T.S. as discussed herein, and A .M.S. (Bucks County Orphans' Court Docket 20I5A9017),         whom we
      discuss in a separate Opinion. We provide two separate Opinions to accommodate the two docket numbers that have
      been initiated in the Superior Court in regard to these appeals.
      2 We note that the biological mother of Child died on March 5, 2011. (N.T. 517115, p. 17).
                 two (2) consecutive sentences of not less than ten (10) years normore than twenty (20)
        .I'
            ,,
                 years, yielding an aggregate sentence of not less than twenty (20)-.norrnore than forty

                 (40) years in a state correctional institution. (N.T. 5f7/15, p. 5).
I                        The Agency petitioned to terminate Father's parental rights pursuant to the below-

I                noted provisions of the Adoption Act, 23 Pa.C.S. §2511, which provide in pertinent part -

                 as follows:·
I                        (a)     General rule. - The rights of a parent in regard to a child may be terminated
                 after a petition filed on any of the following grounds:
I                                (1) The parent by conduct continuing for a period of at least six months
                                 immediately preceding the filing of the petition either has evidenced a
I                                settled purpose of relinquishing parental claim to a child or has refused _qr
                                 failed to perform parental duties.

I                               (2) The repeated and continued incapacity, abuse, neglect or refusal of the
                                parent has caused the child to be without essential parental care, control or
                                                                                                                 ·!
                                subsistence necessary for his physical or mental well-being and the
 I                              conditions and causes of the incapacity, abuse, neglect·or refusal cannot or .
                                will not be remedied by the parent.     ·
                                                                               ·--'!   .,.


 I· _                           · (5) The child has been removed from the care of the parent by the court or
                                  under a voluntary agreement with an agency for a period of at least six
                                  months, the conditions which led to the removal or placement of the child
  I                               continue to exist, the parent cannot or will not remedy those conditions
                                  within a reasonable period of time, the services or assistance reasonably
                                  available to the parent are not likely to remedy the conditions which led to
  I                               the removal or placement of the child within a reasonable period of time and
                                 termination of the parental rights would best serve the needs and welfare of
                                 the child.                                     ·

   I                            (8) The child has been removed from the care of the parent by the court or
                                under a voluntary agreement with an agency, 12 months or more have

    I                           elapsed from the date of removal or placement, the conditions which led to
                                the removal or placement of the child continue to exist and termination· of
                                parental rights would best serve the needs and welfare of the child.




                                                              2
              II I.    APPELLANT'S STATEMENT OF ERRORS COMPLAINED OF ON APPEAL

    ,/                  Pursuant to Pa.R.A.P. 1925(a)(2), appellant filed a Notice of Appeal, accompanied

              by a Concise Statement of Errors Complained of on Appeal which we repeat verbatim, as
I
              follows:

I                      1.     The best interests of the children are not served by termination of
                              parental rights while the Respondent is challenging his criminal
                              conviction, as there is a chance he will be found innocent of the
I                             crimes he was charged with and thereafter be able to reunite with his
                              children.                                    ·

I             IV.      STANDARD OF REVIEW

                       When reviewing an appeal from a decree tenninating parental rights, the appellate
I        i   courts are limited to determining whether the decision of the trial court is supported by

I            competent evidence. Our findings are entitled to reasonable deference. Absent an abuse

             of discretion, an error of law, or insufficient evidentiary support for the trial court's decision,

             the decree must stand. Where a trial court has granted a petition to involuntarily terminate

             parental rights, the appellate courts must accord the hearing judge's decision the same
                                                     .,-   -·       .

             deference that they would give to a jury verdict. A broad, comprehensive review of the

             record is employed in order to determine whether the trial court's decision is supported

             by competent evidence. In re T.D., 949 A.2d 910 (Pa. Super 2008). "The trial court, as

             trier of fact, is the sole judge of credibility of witnesses." In re Adoption of A.C.H., 803

             A.2d 224 (Pa.Super.2002).

                      As the party seeking termination, the Agency bore the burden of establishing by

             clear and convincing evidence that grounds existed for terminating Father's parental

             rights. The Superior Court has stated:

                      The standard of clear and convincing evidence is defined as testimony that
                      is so clear, direct, weighty and convincing as to enable the trier of fact to


                                                                3
I
I.
                       come to a clear conviction, without hesitance, of the truth of the precise

I        ,/
                       facts in issue ... The trial court is free to believe all, part, or none of the
                       evidence presented and is likewise free to make all credibility
                       determinations and resolve conflicts in the evidence. If competent evidence

I                      supports the trial court's findings, we will affirm even if the record could also'
                       support the opposite result. ... Additionally, this Court need only agree with
                       [the trial court's] decision as to any one subsection in order to affirm the

I                      termination of parental rights.

               In re M.M.,   106 A.3d 114, 117 (Pa. Super. 2014)(internal citations and quotations omitted)

 I            v.       DISCUSSION

                       Termination of parental rights is governed by Section 2511 of the Adoption Act, 23
    I
              Pa.C.S.A. §§ 2101-2938, which requires a bifurcated analysis, as follows:

     I                 Initially, the focus is on the conduct of the parent. The party seeking
                       termination must prove by clear and convincing evidence that the parent's
                       conduct satisfies the statutory grounds for termination delineated in Section
     I                 2511 (a). Only if the court determines that the parent's conduct warrants
                      termination of his or her parental rights does the court engage in the second
                       part of the analysis pursuant to Section 2511 (b): determination of the needs
                      and welfare of the child under the standard of best interests of the child.
                      One major aspect of the needs and welfare analysis concerns the nature
                      and status of the emotional bond between parent and child, with close
                      attention paid to the effect on the child of permanently severing any .such
                     ·bond.


              In re Adoption of C.D.R., 111 A.3d 1212, 1215 (Pa. Super. 2015) citing In re L.M., 923

              A.2d 505, 511 (Pa.Super.2007) (citations omitted).

                      There is a basic constitutional right to conceive and rear one's own child. However,

              upon the failure to fulfill parental duties, that right is converted to the child's "right to have

              proper parenting and fulfillment of his or her potential in a permanent, healthy, safe

              environment." In re. B.N.M., 856 A.2d 847, 856 (Pa. Super. 2004), appeal denied, 872

              A.2d 1200 (Pa. 2005). As the complete and irrevocable termination of parental rights is

              one of the most serious and severe steps a court can take, it is well-established that a



                                                             4
I.
        court must examine the individual circumstances of each and every. case and consider all

I       explanations offered by the parent facing termination to determine if the evidence, in light


I       of the totality of the circumstances, clearly warrants the involuntary termination:          In re

        R.I.S., 36 A3d 567, 572 (Pa. 2011 ).

I              Once the statutory grounds for termination are established pursuant to §2511 (a),


I      the welfare of the child becomes the court's paramount consideration and §2511 (b)

       comes into consideration. Courts must reflect on whether termination will serve the child's

I      needs and welfare. In re Mastock, 611 A.2d 737 (Pa. 1992). 23 Pa. C.S. §2511(b)

       provides as follows:
I              (b) Other considerations.--The court in terminating the rights of a parent
              shall give primary consideration to the developmental, physical and
 I            emotional needs and welfare of the child. The rights of a parent shall not be
              terminated solely on the basis of environmental factors such as inadequate
              housing, furnishings, income, clothing and medical care if found to be
 I            beyond the control of the parent. With respect to any petition filed pursuant
              to subsection (a)(1), (6) or(&~. the court shall not consider any efforts by the
              parent to remedy the conditions described therein which are first initiated
 I            subsequent to the giving of notice of the filing of the petition.

        "It is imperative that a trial court carefully consider the intangible dimension of the needs
  I    and welfare of a child - the love, comfort, security, and closeness entailed in a parent-

  I    child relationship, as well as the tangible dimension."       In re C.S. 761 A.2d 1197, 1202

       (Pa. Super. 2000). The court must examine the status of the bond between the natural
   I   parent and the child to determine whether terminating parental rights would destroy an .

       existing, necessary, beneficial connection. Termination is warranted where family ties no

       longer exist, or hinder rather than benefit the child. In re Z.P.,   supra .. "Satisfaction of the

       requirements in only one of the subsections of Section 2511 (a), along with consideration




                                                       s
I
,.
,.                  of the provisions in Section 2511 (b), is sufficient for termination." In re Z.S.W.   946 A. 2d

         , -~--J    726, 729 (brackets omitted; emphasis in original).

                           The following pertinent facts were developed at the May 7, 2015 evidentiary
I'
                    hearing in this matter.     Father pied nolo contendere in his criminal matter and was
1·                  sentenced accordingly, as described above. Father's only issue complained of on appeal

 ,.                 is that he is "challenging his criminal conviction" and were he to be found "innocent" upon

                    consideration of his PCRA petition, then he should be able to reunite with his children.

 I                  We infer from the appellate issue as articulated by Father's counsel that he suggests the

                    Court should have deferred its decision to terminate his rights until his collateral challenge
 I                 ' in his criminal case is fully addressed and resolved.

                           We heard testimony from Jodi Hertzberg, an Agency social worker. Ms. Hertzberg

                    testified that A.M.S. is the victim of Father's crimes. Since the date of Father's arrest on
     I              March 20, 2013, he has had no contact with his two (2) daughters, presently ages fifteen

                    (15) and twelve (12).     Ms. Hertzberg's testimony confirmed that Father's contact ~ith

                    A.M.S. has been precluded by the Bucks County Criminal Court, and that the Bucks

                    County Juvenile Court has precluded his contact with S.T.S .. (N.T. 5/7/15, p. 7).

                           We also heard Father's testimony that he has filed a PCRA petition asserting

                   ineffective assistance of counsel in his criminal matter. Father testified that he was

                   coerced by his trial counsel into the nolo contendere plea, and that his plea was not only

                   involuntary, but unknowing. (N.T. 5/7/15, pp. 14-15, 21). Father maintains that none of

                   the prosecution's underlying "story or theory" about the crimes makes sense. Father

                   testified that the prosecutor submitted a false criminal record, using his name, although

                   the record actually "belongs to his brother." (N.T. 5/7/15, pp. 21-22).   Father also testified



                                                                 6
r
r.
                 that it was the failures of his trial counsel and the constitutional errors of the prosecutor

r    r
         .,./
                 which dictated that they proceed with the case against him or "they could have been


r                facing charges themselves." (N. T. 5[1/15, p. 15). Based on these assertions of innocence

                 and the suggestion that his PCRA petition might be granted, Father maintains that his

r                parental rights should not have been terminated.


r                       We disagree. "Parental rights are not preserved by waiting for a more suitable or

                 convenient time to perform one's parental responsibilities while others provide the child

 r              with [the child's] physical and emotional _needs." In re Z.P. 994 A.2d 1108, 1119 (Pa.

                Super. 2010).    "The court cannot and will not subordinate indefinitely a child's need for
 r
                'permanence and stability to a parent's claims of progress and hope for the future." In re

                Adoption of C.D.R. 111 A.3d 1212 (Pa. Super. 2015), citing In re Adoption of R.J.S., 901'

                A.2d 502,513 (Pa. Super 2006).

                       The focus of a termination case is the actions and ability of the parent to care for

                his child. In considering the various sections of 2511 (a) under which the Aqency ..

                brought its petition to terminate Father's rights, we are cognizant of decisional law which

                holds that the cause of incarceration may be particularly relevant to the§ 2511 (a)

                analysis, where imprisonment arises as a direct result of the parent's actions which

                were "part of the original reasons for the removal" of the child. This is the circumstance

                herein. In re Z.P. supra at 1120, citing In re C.L.G.,   956 A.2d 999, 1006 (Pa. Super.

                2008). Based upon the compelling evidence presented at the evidentiary hearing,

                including the background relevant to this specific case, where A.M.S. was the victim of

                sexual crimes perpetrated by Father, it is beyond doubt that Father has failed to perform

                parental duties as outlined in§ 2511(a)(1).



                                                              7
r
                 Further, based on the evidence and testimony presented, and in conformity with

I-   /    the relevant statutory law, we found that Father has been unable to provide essential

          care and subsistence needs for Child for more than two (2) years since his arrest; 'and

          that he will continue to be unable to provide essential parenting for Child for the

          indefinite future. The requirements outlined in §2511 (a)(2), then, have been met clearly

          and convincingly.   "Incarceration, while not a litmus test for termination, can be

          determinative of the question of whether a parent is incapable of providing "essential

          parental care, control or subsistence." The length of the remaining confinement can be

         considered as highly relevant to whether the conditions and causes of the incapacity,

         'abuse, neglect or refusal cannot or will not be remedied by the parent, sufficient to

         provide grounds for termination pursuant to 23 Pa.C.S. § 2511 (a) (2). In re Adoption of

         S.P., 47 A.3d 817, 830 (Pa. 2012). Here, Father's minimum release date is not until

         2033, when his daughters will be thirty-three (33) and thirty (30) years of age.

                As noted, given Father's lengthy incarceration, the Agency was also able to prove

         by clear and convincing evidence that Child has been in care for six (6) months or more,

         that the reasons for such placement continue to exist, and that those reasons cannot be

         remedied within a reasonable time, 23 P.S. §2511 (a)(5). Pursuant to §2511 (a)(8), the

         Agency proved that Child has been in care for at least twelve (12) months (placement

         having begun on March 20, 2013), and that the conditions which led to placement

         continue to exist.

                Decisional law, as noted above, mandates that the court not wait indefinitely, at

         the cost of a child's need for permanence and stability, for a parent's claims of progress

         and hope for the future to ripen.    In re Adoption of C.D.R.    supra. Here, it would be



                                                      8
r
r.                    unconscionable to allow Child's needs for permanence and stability to remain in limbo

r       J
            .,/
                      until some unknown date, when Father might be able to provide for her on the chance his

                      PCRA petition is successful. In re M.M., 106 A.3d 114, supra.
r
                             As the Agency clearly and convincingly established the criteria for termination set

    r                 forth in 23 Pa.C.S.§2511(a),(1),(2),(5), and (8),3 we examined whether the termination of

                      Father's parental rights served the best interests of Child, considering her developmental,

                      physical, and emotional needs and welfare. Section §2511 (b). We found that it did.

                             The Child has been placed with her current foster family, where she has resided

                      with her biological sister, A.M.S., for more than two (2) years.                     The foster parents are a

                  ' loving couple with grown children, two (2) older adopted children and many grandchildren.

                      Child interacts and has bonded well with all of the family members, including the children

                      and grandchildren, who are in and out of the home with frequency. The foster parents

                      love Child and "treat her as their own." S.T.S. has some special needs in school and

                      does have an IEP. Foster mother is a retired school teacher and has been strongly

                      advocating for Child's needs. (N.T. 517/15, p. 9). Outside of school, Child is involved in

                      youth group activities at church, as well as a choir and dance group, all of which she

                  speaks about enthusiastically. She has attended summer camp through the church. The

                  foster parents have expressed an interest in adopting Child, and Child has expressed a

                  strong desire to be adopted by the foster family. (N.T. 5/7/15, pp. 8-10, 12-13). We found

                  the evidence of Child's bond with the foster family to be more than clear and convincing.

                            A trial court, in considering what situation would best serve a child's needs and

                  welfare, must examine the status of the natural parental bond and whether terminating


                  3 We reiterate that the Superior Court need only agree with the trial court's decision as to any one subsection of §2511,
                  in order to affirm the termination of parental rights. In re M.M., supra.

                                                                              9
r
r
r   f
        ,/
             the natural parents' rights would destroy something in existence that is necessary and

             beneficial. Here we found termination was warranted, having heard rto credible evidence
                                                                                                  ,,,


             of a positive relationship between Father and Child.         Noting Father's criminal court-

             imposed absolute preclusion as to contact with Child, and given the foster parents' desire

             to adopt Child and Child's reciprocal desire, we found that the failure to terminate Father's

             rights would, in fact, hinder, rather than benefit Child. In re Z.P., supra.

             CONCLUSION

                     For all of the reasons noted above, we respectfully submit that our decision to grant

             the Agency's Petition to Involuntarily Terminate Father's parental rights as to Child should

             be affirmed.

                                                                BY THE COURT:




             Date:                                                                           J.




                                    N.B. It is your responsibility
                                    to notify all interested parties
                                    of the above action.




                                                          10